Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3-8, 12, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, is the “conducting” (line 4) the same step of the “conducting” (line 2), suggestive that the same limitations is claimed twice; or in the alternative, is claim 3 limited to incudes at least 4 measurements (i.e. the sum of the 2 (i.e. “more” of line 2) and the 2 (i.e. “more” of line 4)? 
As to claim 3, “and in particular … results” is indefinite.  It such a further limitation, or isn’t it?
As to claim 3, the “one” (line 2 from last) is not consistent with “more” (line 4”).
As to claim 4, “in particular” (lines 5, 6, 7) are all indefinite.  Are such further limitations, or not?
As to claim 5, “in particular” (lines 4,5,7,9,12 and 15) are all indefinite.  Are such further limitations, or not?
As to claim 6, “in particular” (lines 3 and 7) are all indefinite.  Are such further limitations, or not?
As to claim 7, “in particular” (lines 4, 5 and 6) are all indefinite.  Are such further limitations, or not?
As to claim 8, “in particular” (lines 1, 5 and 6) are all indefinite.  Are such further limitations, or not?

As to claim 14, the structure of lines 2 and 3 was already/previously claimedin lines 2-3 of claim 13.  This is problematic, as the same subject matter is claimed twice.
 As to claim 15, “in particular” (line 4) is all indefinite.  Is such a further limitations, or not?

Examiner’s comment:
As to claim 1, note was made of the combination of lines 6-9 (particularly, the determined ”concentration of the target gas outgassed from one or more components of the housing or inside the housing”) with the remaining claim limitations (particularly, determining the environmental target gas concentration of the electronic device whose measurement is a function the determined concentration of the target gas outgassed).  The prior art teaches calibration (and even adjusting) of gas sensors, but not determining environmental target gas concentration as a function of target gas outgassed concentration. 
As to claim 12, note was made of the combination of lines 5-8, with remaining claim limitations (particularly, the last 3 lines).
As to claim 13, note was made of the combination of lines 6-11, with remaining claim limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861